Opinion issued June 20, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00339-CV
                           ———————————
            UNION PACIFIC RAILROAD COMPANY, Appellant
                                        V.
                         PATRICK PAYNE, Appellee


                   On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-14425


                         MEMORANDUM OPINION

      Appellant, Union Pacific Railroad Company, has filed an unopposed motion

to dismiss this appeal. No opinion has issued in this appeal. Accordingly, we grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any

other pending motions as moot.
                                PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.




                                       2